BEATTY, C. J., concurring.
I concur. This case certainly reverses one point decided in Skinner v. Santa Rosa, 107 Cal. 465. But although the point was involved in that ease, it was not essential to the conclusion reached, which was fully sustained upon other grounds. And since the decision of that point cannot have given rise to any claim of vested right, it ought to be set aside if erroneous. ' A comparison of the act of March 1, 1893, amending the act of March 15, 1883 (Stats. 1893, p. 59), with the act here in question, which was passed on the same day, is conclusive as to the sense in which that legislature used the expression “payable in gold coin or lawful money of the United States.” The same phrase must mean the same thing in both acts, and the former act shows clearly that the bonds were to be made payable *635■specifically in gold coin or specifically in lawful money, and not in either at the option of the municipality.
This construction also accords with the object of the amendment, which, as shown by Justice Harrison, would have been defeated by any other construction.